DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Status of Claims
Claims 42-51, 53-59, 61-62, and 66-76 are pending. Claims 74-76 have been added. Claims 46-48, 55, 58, and 71-72 have been withdrawn due to non-elected claims. Claims 42-45, 49-51, 53-54, 56-57, 59, 61-62, 66-70, and 73-76 have been examined.

Priority
The present application was filed on 3/5/2018 as a divisional of U.S. 13/208,267, filed 8/11/2011 (now U.S. 9,945,850), which claimed benefit under 35 U.S.C. 119(e) to provisional application No. 61/415,218, filed 11/18/2010 and to provisional application No. 61/373,110, filed 8/12/2010.

Withdrawn Claim Objections
Claims 68 and 70 are objected due to the informalities. These claims are amended in a manner that addresses this issue. Accordingly, these objections are withdrawn.

Withdrawn Claim Rejections - 35 USC § 112
Claim 68 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 68 has been amended to avoid suggesting that the only way to achieve a positive result would be through application of a recombinant virus at or above a concentration sufficient to reliably transduce target cells. Accordingly, this rejection is withdrawn.
Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 68 has been amended to specify the recombinant virus at or above 5 x 105 IU/ml. Accordingly, this rejection is withdrawn.

Withdrawn Claim Rejections - 35 USC § 102
Claims 42-45, 49-51, 53-54, and 64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boehringer et al. (U.S. 5,521,102). This 102(b) rejection is withdrawn in view of the newly amended claims.
Claims 42-45, 54, 59-61 and 64-66 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimizu et al. (U.S. 7,579,195 B2) in light of the evidence of Larsen (U.S. 2007/0207496) and Posthuma-Trumpie et al. (“Lateral flow (immuno)assay: its strengths, weaknesses, opportunities and threats. A literature survey” Anal Bioanal Chem (2009) 393:569–582, DOI 10.1007/s00216-008-2287-2). This 102(b) rejection is withdrawn in view of the newly amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42-45, 49-51, 53-54, 56-57, 59, 61-62, 66-70, and 73-76 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 42 and 76 recite that “the capture binding member is present in the detection region in an amount such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a 
The metes and bounds of the claims are unclear because the amount of capture binding member is not defined objectively in a way that allows one to determine what amount(s) would fall within the scope of the claims, but rather is being defined by reference to a sample having particular functional properties. Although the specification discloses an example of mature lentivirus at a concentration sufficient to support transduction of target cells, e.g. > 5 x 105 infectious units per milliliter (IFU/mL), the specification does not set forth any basis for determining what amount(s) of capture binding member would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells.
For these reasons, it is not clear what amount(s) of capture binding member would be included or excluded by the claims. See also MPEP 2173.05(b).
Claims 43-45, 49-51, 53-54, 56-57, 59, 61-62, 66-70, and 73-75, which are dependent on Claim 42, are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 42-45, 49-51, 53-54, 56-57, 59, 61-62, 66-70 and 73-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Samulski et al. (US20090191597A1), Nylese et al. (U.S. 2006/0024842 A1) and Shimizu et al. (U.S. 7,579,195 B2)
Regarding claim 42, Badwan et al. teach immunochromatographic (lateral flow) assay devices for detecting p24 antigen (abstract, pages 1 and 3-4), the device comprising at least one sample application site 21, 31 (i.e., sample receiving region), at least one test zone 22a, 22b, 32 (i.e., detection region) and at least one control zone 23, 33 (i.e., control region). See pages 5-7, 10-11 and Figures 2-4 in particular. Badwan et al. further teach a kit comprising their lateral flow assay device (abstract; pages 1, 16; claim 15).
Test zone 32 comprises anti-p24 antibody (i.e., capture binding member that specifically binds to analyte; see pages 6-7 and 17). 
The term "a sample derived from a viral packaging cell line” can be interpreted as supernatants of the cell culture media or the cells according to the specification (Page 5, ln. 9-11). When the terminology “a sample derived from a viral packaging cell line” is given its broadest reasonable interpretation in view of the specification, such limitations would at best pertain to the intended use of the claimed device. In particular, although Badwan et al. do not explicitly state that their sample application site is configured to 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, the sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115).
The device of Badwan et al. meets the claim as it would also be capable of receiving and analyzing such samples “derived from a viral packaging cell line”; this is evident as the reference indicates that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15).
Similarly, although claim 42 refers to detecting “recombinant virus”, the claims are directed to a device and not a method of detecting recombinant virus. All that is required is that the device would be capable of detecting recombinant virus.
Furthermore, the recitation of “recombinant” analyte does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the device. Again, this would at best pertain to the intended use of the device.

An anti-p24 antibody is the same type of capture binding member as exemplified in the instant application (and is the elected species), and such an anti-p24 antibody would be capable of detecting p24 regardless of context (e.g., as recombinant vector or as non-recombinant virus).
The references to detecting “recombinant virus” in a “sample derived from a viral packaging cell line”, fails to distinguish over the prior art since the prior art teaches the exact same target for the capture binding member. Badwan reads on the elected species of a capture binding member that binds to lentivirus p24 protein, and such a capture binding member would be equally capable of specifically binding to recombinant virus containing p24. A material and its properties are inseparable.
Put another way, the particular goal or intended purpose in the mind of the artisan using the device does not result in a structural difference to the device itself. In this case, the anti-p24 capture binding member of Badwan et al. would be capable of detecting p24 from a sample derived from a viral packaging cell line comprises target virus, and therefore meets the claim. Likewise, the anti-p24 capture binding member would be equally capable of detecting p24 present in either recombinant or non-recombinant virus.
There is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 whether p24 is present on a recombinant virus, a non-
Similarly, although Badwan et al. do not explicitly state that their sample receiving region is configured to receive a “sample derived from a viral packaging cell line”, such limitations would at best pertain to the intended use of the claimed device. The sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115). Badwan et al. teach that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15). Therefore, it is evident that the device of Badwan et al. would also be capable of receiving “samples derived from a viral packaging cell line”.
With respect to the recitation in claim 42 that “the amount of capture binding member present in the detection region is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells”, as above, Badwan et al. teach detection of HIV (lentiviral) p24 protein using anti-p24 antibodies. In their sandwich immunoassay format, the capture binding member captures p24 that is bound in turn to the conjugate/ reporter binding member (page 17, Fig. 2). Badwan et al. also teach that their device produces a visible signal (pages 12 and 15) due to the inclusion of gold conjugates (pages 7-8).
Badwan et al. further indicate that their device has a detection limit, allowing detection of p24 concentrations of 10 pg/ml or of about 2.6 pg/ml (Fig. 1, page 19, page 
Badwan et al. differs from the claimed invention in that it fails to specifically teach that the amount of capture binding member present in the detection region is such that when contact with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells. Badwan also fails to specifically teach that the kit also includes a control for the recombinant virus, the control being separate from the lateral flow device. The claim language “a control for the recombinant virus” is interpreted as a fluid sample comprising a known amount of the recombinant virus in light of Specification (Specification, Page 16, ln. 30-31).
It is known in the art that a biologically-effective amount of the virus vector is used to transduce target cells. For example, Samulski et al. teaches throughout the publication a method of producing a packaged parvovirus vector. Specifically Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell ([156]).
It is also known in the art to adjust the amount of capture binding member on lateral flow assay devices. See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent 
The device may include multiple capture zones that vary in sensitivity to the analyte, so that each assay region is designed to require a different minimum concentration of analyte be present in the sample in order for a positive result to appear [0054].
It is also known in the art to use a positive control containing an analyte in a lateral flow device kit. For example, Shimizu et al. also pertains to lateral flow assay devices (abstract, Figs. 5-6, col. 6, lines 62-64; col. 14, line 11 to col. 15, line 27). Furthermore, Shimizu teaches that the devices may be included as part of a kit together with a positive control containing an analyte (col. 8, lines 32-35). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan, to incorporate the concept of determining a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught by Samulski, because Samulski teaches that in recent years, recombinant adeno-associated viruses (rAAV) has emerged as a preferred viral vector for gene therapy (Samulski, [6]) and recombinant virus vectors are preferably administered to the cell in a biologically-effective amount (Samulski, [156]). 
It would have also been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan in view of Samulski, to adjust the amount of capture reagent present in a 
Absent evidence of criticality for the particular amount/ concentration, one of ordinary skill in the art could have arrived at a device capable of detecting within the optimal range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Nylese et al., who taught that this parameter can be adjusted in order to obtain a desired concentration of analyte above which a visible positive result is produced. Furthermore, it would have been obvious to arrive at the claimed invention when applying the known technique of Nylese of employing multiple lines of capture binding agent so as to detect multiple different threshold concentrations of analyte.
It would have further been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to include a positive control sample along with the lateral flow assay device in the kit of Badwan, by applying the known technique of using a positive control (as taught by Shimizu et al.). one skilled in the art would have been motivated to provide the Badwan lateral flow device together with a positive control for convenience, so that the user would have together all necessary materials for performing an assay and validating the assay with a control sample. It would also be obvious to use the positive control containing the desired 
One of skill in the art would have a reasonable expectation of success in combining Badwan with Samulski because the concept of detecting an optimal amount of target virus can be readily incorporated into the test device. One of skill in the art would also have a reasonable expectation of success in combining Badwan in view of Samulski with Nylese and Shimizu because they are all directed to a device using capture binding members to detect target analytes.

With respect to claims 43-45, Badwan et al. teach detection of HIV (lentiviral) p24 protein using anti-p24 antibodies, and antibodies are also proteins.
With respect to claim 49, the test strip device of Badwan et al. further includes at least one control zone (23, 33) comprising specific capturing antibodies, which are preferably immobilized (i.e., immobilized control agent; see page 9, last paragraph and page 17), to capture conjugated protein non-specifically. For example, where mouse clone antibodies are used as the conjugates (reporter binding member), anti-rabbit antibodies can be used as the non-specific capturing antibodies. See page 8, last paragraph. The control zone (22, 33) is positioned downstream of the test zone 22a, 22b, 32 (see Figs. 3-4). The control region would therefore read on the instantly recited internal control region when this terminology is given its broadest reasonable interpretation.

With respect to claim 53, Badwan et al. teach that the test strips comprise anti-p24 antibody gold conjugates (25, 35), thereby reading on a reporter binding member, where the conjugates are contained in a conjugate releasing pad that is positioned between the sample pad and the detection region (pages 8-9; Fig. 4A).
With respect to claim 54, Badwan et al. teach that the test device comprises multiple test zones (22a, 22b, 32). See especially pages 5-7; Figs 3A-3D.
With respect to claim 56, Badwan et al. teach that the test device comprises two or more lanes each comprising a separate sample receiving region and detection region (page 6; Figs 3A-3D).
With respect to claim 57, Badwan et al. does not specifically teach two or more lanes that detect the same analyte. However, the courts have held that the mere duplication of parts has patentable significance unless a new and unexpected result is produced (MPEP 2144.04). In this case, for example, it would have been obvious to provide a plurality of strips/ lanes in the device of Badwan and Shimizu each having a detection region for detecting p24 so that both test sample and positive control sample could be analyzed on the same device. In so doing, one would also arrive at the claimed claim 62. One skilled in the art would have had a reasonable expectation of success as the device of Badwan et al. is already capable of accommodating multiple strips/lanes. 
With respect to claim 59, Badwan et al. teach a housing for the test strip containing openings to allow for sample application of the sample onto the sample application site (page 6), such that the housing opening may be construed as a sample applicator configured to apply the sample to the receiving region as claimed.
With respect to claims 61, 66-67, 69-70 and 73, Badwan et al. teach detection of p24 protein, which is a component of HIV, which is a retrovirus and a lentivirus. Thus, the device of Badwan is capable of detecting a retrovirus and a lentivirus as variously claimed.
The recitation of “recombinant” analyte or virus does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the kit. This would at best pertain to the intended use of the kit. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Badwan et al. teach that the capture binding member (anti-p24 antibodies) binds to the same exact analyte as disclosed in the specification, namely Applicant’s elected species of p24 which is a lentiviral/ retroviral (HIV) protein. 
Additionally, it would also be obvious to use the positive control containing the desired analytes such as the recombinant virus, because Samulski teaches in recent years, recombinant adeno-associated viruses (rAAV) has emerged as a preferred viral vector for gene therapy (Samulski, [6]).
With respect to claim 62, Badwan et al. also does not specifically teach that the kit further comprises at least a second identical lateral flow assay device.
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the prior art kit of Badwan et al. and Shimizu et al. (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.
With respect to claim 68, 74 and 75, Badwan in view of Samulski, Nylese and Shimizu teaches the lateral flow assay device of claims 42, 66 and 73 as outlined in detail above.
Nylese further teaches lentiviral vectors have been modified for in vitro and in vivo gene transfer (Abstract) and supernatants of cells transduced with recombinant virus (Nylese, 2.2.3.). It would be obvious to use recombinant lentivirus to transduce target cells because the ability of lentiviral vectors to transduce non-dividing cells has made them especially attractive for in vivo gene transfer into differentiated, non-dividing 5, 106, … 1015 transducing units or more (Samulski, [168]).
The teachings of Nylese and Samulski indicate that the amount of capture binding member was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the particular amount/ concentration of 5 x 105 infectious units per ml, one of ordinary skill in the art could have arrived at a device capable of detecting within this range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Samulski who taught that the amount of recombinant virus needed can be determined in a routine manner; and Nylese, who taught that this parameter can be adjusted in order to obtain a desired threshold concentration of analyte above which a visible positive result is produced. 

Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Samulski et al. (US20090191597A1) and Nylese et al. (U.S. 2006/0024842 A1).
Regarding claim 76, Badwan et al. teach immunochromatographic (lateral flow) assay devices for detecting p24 antigen (abstract, pages 1 and 3-4), the device comprising at least one sample application site 21, 31 (i.e., sample receiving region), at least one test zone 22a, 22b, 32 (i.e., detection region) and at least one control zone 23, 33 (i.e., control region). See pages 5-7, 10-11 and Figures 2-4 in particular. Badwan et al. further teach a kit comprising their lateral flow assay device (abstract; pages 1, 16; claim 15).
Test zone 32 comprises anti-p24 antibody (i.e., capture binding member that specifically binds to analyte; see pages 6-7 and 17). 
The term "a sample derived from a viral packaging cell line” can be interpreted as supernatants of the cell culture media or the cells according to the specification (Page 5, ln. 9-11). When the terminology “a sample derived from a viral packaging cell line” is given its broadest reasonable interpretation in view of the specification, such limitations would at best pertain to the intended use of the claimed device. In particular, although Badwan et al. do not explicitly state that their sample application site is configured to receive a “sample derived from a viral packaging cell line”, such limitations would at best pertain to the intended use of the claimed device.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Further, the sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115).
The device of Badwan et al. meets the claim as it would also be capable of receiving and analyzing such samples “derived from a viral packaging cell line”; this is evident as the reference indicates that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15).
Similarly, although claim 76 refers to detecting “recombinant virus”, the claims are directed to a device and not a method of detecting recombinant virus. All that is required is that the device would be capable of detecting recombinant virus.
Furthermore, the recitation of “recombinant” analyte does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the device. Again, this would at best pertain to the intended use of the device.
This is the case since the Badwan et al. device includes a capture binding member that binds to the exact same target as that of Applicants, namely p24. The p24 protein is present in the lentivirus HIV (non-recombinant virus), and may also be present in recombinant virus or it could be provided as isolated p24 protein per se.

The references to detecting “recombinant virus” in a “sample derived from a viral packaging cell line”, fails to distinguish over the prior art since the prior art teaches the exact same target for the capture binding member. Badwan reads on the elected species of a capture binding member that binds to lentivirus p24 protein, and such a capture binding member would be equally capable of specifically binding to recombinant virus containing p24. A material and its properties are inseparable.
Put another way, the particular goal or intended purpose in the mind of the artisan using the device does not result in a structural difference to the device itself. In this case, the anti-p24 capture binding member of Badwan et al. would be capable of detecting p24 from a sample derived from a viral packaging cell line comprises target virus, and therefore meets the claim. Likewise, the anti-p24 capture binding member would be equally capable of detecting p24 present in either recombinant or non-recombinant virus.
There is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 whether p24 is present on a recombinant virus, a non-recombinant virus, or as the isolated protein - the device detects the same target protein as the disclosed device.
Similarly, although Badwan et al. do not explicitly state that their sample receiving region is configured to receive a “sample derived from a viral packaging cell 
With respect to the recitation in claim 76 that “the amount of capture binding member present in the detection region is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells”, as above, Badwan et al. teach detection of HIV (lentiviral) p24 protein using anti-p24 antibodies. In their sandwich immunoassay format, the capture binding member captures p24 that is bound in turn to the conjugate/ reporter binding member (page 17, Fig. 2). Badwan et al. also teach that their device produces a visible signal (pages 12 and 15) due to the inclusion of gold conjugates (pages 7-8).
Badwan et al. further indicate that their device has a detection limit, allowing detection of p24 concentrations of 10 pg/ml or of about 2.6 pg/ml (Fig. 1, page 19, page 29), thereby conveying that a visible signal would be produced only when the concentration of the analyte in a sample exceeds a certain concentration (the detection limit).

It is known in the art that a biologically-effective amount of the virus vector is used to transduce target cells. For example, Samulski et al. teaches throughout the publication a method of producing a packaged parvovirus vector. Specifically Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell ([156]).
It is also known in the art to adjust the amount of capture binding member on lateral flow assay devices. See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay [0056], i.e. such that a capture zone only provides a visually detectable response when the analyte is present at a level higher than a threshold ([0035], [0054], [0056], [0065]-[0067]).
The device may include multiple capture zones that vary in sensitivity to the analyte, so that each assay region is designed to require a different minimum concentration of analyte be present in the sample in order for a positive result to appear [0054].
prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan, to incorporate the concept of determining a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught by Samulski, because Samulski teaches that in recent years, recombinant adeno-associated viruses (rAAV) has emerged as a preferred viral vector for gene therapy (Samulski, [6]) and recombinant virus vectors are preferably administered to the cell in a biologically-effective amount (Samulski, [156]). 
It would have also been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan in view of Samulski, to adjust the amount of capture reagent present in a capture zone, as taught by Nylese, in order to detect a biologically-effective amount of the recombinant virus, to arrive at the claimed invention, because the teachings of Nylese et al. indicate that the amount of capture binding member was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the particular amount/ concentration, one of ordinary skill in the art could have arrived at a device capable of detecting within the optimal range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Nylese et al., who taught that this parameter can be adjusted in order to obtain a desired concentration of analyte above which a visible positive result is 
One of skill in the art would have a reasonable expectation of success in combining Badwan with Samulski because the concept of detecting an optimal amount of target virus can be readily incorporated into the test device. One of skill in the art would also have a reasonable expectation of success in combining Badwan in view of Samulski with Nylese because they are all directed to a device using capture binding members to detect target analytes.

Response to Arguments
Applicant's arguments and amendments filed 2/14/2022 have been fully considered. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims.

REJECTIONS UNDER 35 U.S.C. § 103
Applicant argued that none of the references cited in the Office Action teaches or suggests that the devices used therein are used to analyze a sample derived from a viral packaging cell line to test whether the sample contains the recombinant virus at a concentration that is sufficient to reliably transduce target cells. Particularly, none of these references relate to determining whether a sample contains a recombinant virus at or above a concentration sufficient to reliably transduce target cells.

Specifically, it is known in the art that a biologically-effective amount of the virus vector is used to transduce target cells. For example, Samulski et al. teaches throughout the publication a method of producing a packaged parvovirus vector. Specifically Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell ([156]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Samulski into the flow device of Badwan, Nylese and Shimizu to arrive the claimed invention as outlined in detail above.

Applicant argued that the concentration of 5 x 105 IU/ml of a recombinant virus is critical because it can be used to distinguish samples suitable for transduction of cells from samples that would not reliably transduce target cells. In other words, and as mentioned in the specification, when the concentration of a recombinant virus in a sample is at or above 5 x 105 IU/ml, the researcher can then use the supernatant to reliably transduce target cells (Remarks, Page 12).
This argument is found not persuasive in view of new ground of rejection applied to the newly amended claims.
5 infectious units per milliliter (IFU/mL), the specification does not set forth any basis for determining what amount(s) of capture binding member would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells. 
Furthermore, Nylese teaches one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay (Nylese, [0056]). Additionally, Samulski teaches dosages of the inventive parvovirus particles will depend upon the mode of administration, the disease or condition to be treated, the individual subject's condition, the particular viral vector, and the gene to be delivered, and can be determined in a routine manner. Exemplary doses for achieving therapeutic effects are virus titers of at least about 105, 106, … 1015 transducing units or more ([168]).
Therefore it would be obvious to optimize the teachings of Nylese and Samulski, wherein the amount of capture binding member and the biologically-effective dose of recombinant virus was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05) to arrive at the claimed invention as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts have been considered: Boehringer et al. (U.S. 5,521,102); Shimizu et al. (U.S. 7,579,195); Larsen (U.S. 2007/0207496) and Posthuma-Trumpie et al. (("Lateral flow (immuno )assay: its strengths, weaknesses, opportunities and threats. A literature survey" Anal Bioanal Chem (2009) 393:569-582, DOI 10.1007/s00216-008-2287-2)); European Medicines Agency ("GUIDELINE ON DEVELOPMENT AND MANUFACTURE OF LENTIVIRAL VECTORS," 2005); Chandler et al. (U.S. 5,877,028); Fisher-Colbrie et al. (U.S. 2006/0024722); Brooks et al. (U.S. 6,509,196); Egan et al. (U.S. 2008/0199851).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 16, 2022